Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-15 and 17-20 are allowed (renumbered as claims 1-18).
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 6-7) filed on 01/25/2022. 
	Regarding claim 1, In addition to Applicant’s amendments filed on 01/25/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…obtain third data based on at least in part on data obtained using the sensor;
	display the first data, the second data, the third data related to the result of the activity of a user of the electronic device, and fourth data related to the user’s activity state, on the display, and
	transmit the third data to the server through the at least one communication module,
wherein the third data is stream data accrued over time.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 13, In addition to Applicant’s amendments filed on 01/25/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…obtaining third data based on at least of sensing data obtained using a sensor; and
displaying the first data, the second data, the third data related to the result of the activity of a user of the electronic device, and fourth data related to the user's activity state, on a display, wherein the third data is stream data accrued over time.”, in conjunction with other claim elements as recited in claim 13.
	Therefore, claims 1-3, 5-15 and 17-20 are allowed. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645